DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 03/3/22 was entered into the record. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As stated in the previous correspondence, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a conveying device, a stacking unit, a feeding device, a transfer section, a centering device, a card magazine feeding device, a first stop member, a first driver member, a first transfer member, a lifting device, a telescopically extendable force 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10202641 (DE ‘641”).  Regarding claim 1, DE ‘641 disclosed 
a device for stacking card-like data carriers and the associated method of stacking the card-like data carriers comprising: 
 	a conveying device (1) for transporting individual card-like data carriers (12) downstream along a conveying path; and 
 	a stacking unit (including 15) for selectively transferring and stacking card-like data carriers conveyed along the conveying path; 
 	wherein the conveying device is arranged to convey the card-like data carriers in such a way that the card-like data carriers are fixed to the conveying device in a hanging mode of transport (Figure 1); 
 	the stacking unit is arranged to selectively release certain ones of the card-like data carriers conveyed along the conveying device from the conveying device in order to transfer them directly into a card magazine (14) and to stack them therein when the card magazine is arranged in a stacking area at a stacking position (Figure 1) which, in relation to a direction of gravity, is situated below the conveying path (Figure 1), and 
 	the stacking unit is further arranged to transmit a mechanical impulse to a particular data carrier (with detaching device 15) which is conveyed along the conveying device in order to selectively release it, wherein the  mechanical impulse is directed in a direction (M) of the card magazine into which this particular data carrier is to be transferred.  The stacking unit is arranged to transmit the mechanical impulse to the data carrier by blowing away from the conveying device (see the last paragraph before the reference-signs-list teaching the use of a pneumatic cylinder as the drive).  
	Regarding claim 3, DE ‘641 disclosed at least one of the conveying device and the stacking unit has one or more additional components which are constructed in 
 	Regarding claim 4, DE ‘641 disclosed the stacking area comprises a first stacking position (an area at the bottom of container 14) and at least one further stacking position (an area at the top of container 14), each of which is located - in relation to the direction of gravity - below the conveying path, wherein each stacking position is configured to receive a card magazine; and wherein the stacking unit is arranged to selectively release certain card-like data carriers conveyed along the conveying device from the conveying device in order to transfer the card-like data carriers directly to, and stack the card-like data carriers in, a card magazine (14) located at the first or at one of the further stacking positions (Figure 1).  
 	Regarding claim 5, the stacking unit could be arranged to selectively release certain ones of the card-like data carriers conveyed along the conveying device from the conveying device  in order to transfer the card-like data carriers in an alternating manner, in accordance with a predetermined distribution scheme, either into a card magazine arranged at the first stacking position or into at least one further card magazine respectively arranged at one of the further stacking positions and to stack the card-like data carriers therein (See MPEP 2114, noting that all the claimed structure was disclosed by DE ‘641”).  
 	Regarding claim 6, the distribution scheme could provide such that - at least in sections - that initially a first one of the card magazines is filled to a defined filling level 
 	Regarding claim 8, DE ‘641 disclosed the conveying device is arranged to convey the data carriers - in such a way that the data carriers are fixed to the conveying device in the hanging mode of transport by suction (see at least Figure 1).  
 	Regarding claim 10, DE ‘641 disclosed a centering device (a top edge of 14 or bottom edges of 17 or 22, 23) which is arranged to align, with respect to a receiving opening of the card magazine, the data carriers selectively released from the conveying device by the stacking unit during their transfer to a card magazine located at an associated stacking position of the stacking area.  
 	Regarding claim 15, DE ‘641 disclosed an alignment device (a top edge of 14 or bottom edges of 17 or 22, 23) which is arranged to act directly, or indirectly via the card magazine, on data carriers already stacked in a card magazine in such a way that the data carriers are uniformly aligned in a predetermined position within the card magazine.   

	Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10202646 (DE ‘646”).  Regarding claim 1, DE ‘646 disclosed 
 	a device for stacking card-like data carriers comprising: 
 	a conveying device (1) for transporting individual card-like data carriers (12) downstream along a conveying path; and 
 	a stacking unit (including 15) for selectively transferring and stacking card-like data carriers conveyed along the conveying path; 

 	the stacking unit is arranged to selectively release certain ones of the card-like data carriers conveyed along the conveying device from the conveying device in order to transfer them directly into a card magazine (14) and to stack them therein when the card magazine is arranged in a stacking area at a stacking position (Figure 1) which, in relation to a direction of gravity, is situated below the conveying path (Figure 1), and 
 	the stacking unit is further arranged to transmit a mechanical impulse to a particular data carrier (with detaching device 15) which is conveyed along the conveying device in order to selectively release it, wherein the  mechanical impulse is directed in a direction (M) of the card magazine into which this particular data carrier is to be transferred.  The stacking unit is arranged to transmit the mechanical impulse to the data carrier by blowing away from the conveying device (see the last paragraph before the reference-signs-list teaching the use of a pneumatic cylinder as the drive).
 	Regarding claim 7, DE ‘646 disclosed a feeding device (21) for feeding the data carriers to the conveying device; and a transfer section which is arranged to remove the data carriers transported by the feeding device from the feeding device and to transfer the data carriers to the conveying device in such a way that the data carriers are transferred from the feeding device to the hanging mode of transport on the conveying device (see Figure 1) in an area of the conveying path which is located upstream of the stacking unit (Figure 1).  

Allowable Subject Matter
Claims 2, 9, 11-14, 16-20, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The objected to claims contain subject matter that would not have been obvious over the cited art without the use of impermissible hindsight reasoning.  
Claims 21-23 are allowed.

Response to Arguments
Applicant's arguments filed 03/03/22 have been fully considered but they are not persuasive to overcome all of the rejections.  Amended claim 1 recites, “the stacking unit is arranged to transmit the mechanical impulse to the data carrier by blowing away from the conveying device.”  
The limitation must be given its broadest reasonable interpretation in view of the disclosure as a whole.  Blowing, taking place within the prior art, away from the conveying device causes the stacking unit to transmit the mechanical impulse to the data carrier.  This is seen in the paragraph teaching the use of a pneumatic cylinder as the drive as mentioned above.  Accordingly, the rejections to the apparatus claims are maintained.
The rejections to the method claims are overcome by the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/           Primary Examiner, Art Unit 3653